Title: From William Cranch to John Quincy Adams, 1 March 1819
From: Cranch, William
To: Adams, John Quincy


				
					Dear Sir,
					Alexandria March 1st. 1819.
				
				I enclose the sermon of Mr. Whitney which you was so kind as to lend me. My daughter Nancy has copied that part which speaks of the character of thate venerable friend whose loss we deplore. I was in hopes that my elder daughters would have had an opportunity of being personally acquainted with her; but as that is now impossible, I shall endeavour to impress upon their hearts the virtues which were in her so conspicuous.Permit me to congratulate you upon the successful termination of the long and unpleasant negotiation with Spain. It will form a memorable epoch in your diplomatic history; and will add more glory to the American name than a conquest purchased with the blood of thousands.With most sincere attachment & respect, / I am Dr. Sir, yours
				
					W. Cranch:
				
				
			